Citation Nr: 1701880	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-12 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for PTSD.  

In August 2012, this matter was remanded in order to provide the Veteran with an opportunity to testify at a hearing before a Veterans Law Judge.  This hearing took place in March 2013.  A transcript of the hearing has been associated with the claims file.

This matter was again remanded by the Board in May 2013 for additional development.

In January 2015, the Board denied entitlement to service connection for PTSD.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2016, the Board decision was vacated and remanded for further proceedings consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a decision issued in January 2015, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The Board determined that PTSD was not incurred in or aggravated by active service.

In the February 2016 memorandum decision, the Court essentially determined that the Board had relied on an inadequate July 2013 medical examination.  In the May 2013 remand, the Board requested a VA psychiatric examination to determine whether the Veteran had PTSD at any time since his February 2006 claim.  The Court stated that the July 2013 VA medical examiner noted that the Veteran had not received a PTSD diagnosis until July 2012, but the examiner did not explain why medical records from January through May 2006 containing an assessment of chronic PTSD were not considered diagnoses of PTSD.  

In September 2016, the Veteran submitted an opinion from a private psychologist.  She diagnosed sub-clinical PTSD, which she linked to an in-service stressor.  It is unclear, however, whether sub-clinical PTSD constitutes a psychiatric disability.  The Veteran's representative has argued that this evidence should be considered in conjunction with obtaining a new medical opinion.  The Board finds this is a reasonable request and has so instructed consideration of this evidence in conjunction with obtaining a new medical opinion, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine all psychiatric disabilities that have been present at any time since 2006; and their relationship to service.  

The examiner should review the record, including the entire claims folder, to include: STRs; treatment records; VA examination report of July 2013; the Court's memorandum decision; and the additional evidence and private medical opinion added to the file in September 2016, the examiner should:

a) determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) criteria that have been demonstrated at any point since around the time of his claim in February 2006.  In doing so, discuss whether the Veteran's most recent 2016 diagnosis of subthreshold PTSD constitutes a psychiatric disability;

b) If the Veteran is diagnosed with PTSD, specify the stressors that provide the basis of the diagnosis;

c) if the Veteran is found to not have met the criteria for a diagnosis of PTSD at any point since around the time of his February 2006 claim, note the criteria that are not met, and;

discuss why the medical records from January through May 2006 and in 2012 containing an assessment of chronic PTSD are not considered diagnoses of PTSD;

specifically opine whether prior diagnoses were made in error, or the condition has gone into remission;

d) opine whether sub-clinical PTSD would cause, or be considered, a disability (i.e. have the potential to impair earning capacity); and 

e) for any other psychiatric disorder demonstrated at any point since around the time of the Veteran's claim in February 2006, answer the following:

Is it at least as likely as not that any diagnosed psychiatric disorder had its onset during active service, within one year of active duty (in the case of a psychosis), or is otherwise related to a disease or injury (including reported stressors such as the helicopter crash) during the Veteran's military service?

For any previously diagnosed psychiatric disability that is not identified on current examination, the examiner should opine whether the prior diagnosis was made in error or the condition has gone into remission.

The examiner should provide reasons for all opinions.  The examiner must discuss the Veteran's reports regarding the incurrence of his claimed disorder and symptomatology; including depression, nightmares, and flashbacks that may have begun in service.

If a requested opinion cannot be provided without resorting to speculation, the examiner must explain why he or she is unable to provide the necessary opinion without speculation, and note whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of scientific or medical knowledge.

2.  If any benefit south on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

